DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 26, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of WO03036133 was not provided.  However, in order to expedite prosecution, the examiner has attached a copy of WO03036133 to this Office action, and all references cited in the information disclosure statement filed on July 26, 2019 has been considered.

Drawings
This is not an objection.  Instead, this is an explanation to make the record clear regarding why the drawings were not objected to for adding new matter.  Specifically, FIGS. 6a and 6b were amended to include the guide surfaces (33 and 44) shown in FIGS. 5a and 5b.  While the description of FIGS. 6a and 6b at paragraphs [0035] and [0036] of the present specification do not mention guide surfaces, paragraph [0043] states that “while various embodiments are described with or without certain features for ease of description and to illustrate exemplary aspects of those embodiments, the 

Election/Restrictions
Applicant's election with traverse of Species A, 1 in the reply filed on April 4, 2021 is acknowledged.  There are multiple reasons for the traversal, which are addressed below.
Applicant first traverses the Species requirement between Species 1, 2, and 3.  Specifically, applicant argues that the structure disclosed in FIGS. 5b and 5d “are functional equivalents” (page 11) and that “the only functional difference between the right angle structure of Species 1 and the inclined angle of Species 3 is that a lateral (and possibly unwanted or accidental) force may possibly dislodge the platform from its base” (page 14).  However, these arguments do not allege any errors in the Species Requirement and are therefore not persuasive.  If applicant wishes to admit that certain species are obvious variants over each other, applicant must clearly and explicitly make this admission.
Regarding Species 7, “[a]pplicant seeks to rejoin Species 7 with Species 1 by amending Figs. 6a and 6b to add sidewalls and shoulders which resemble the 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.75(f) which requires that the claims be numbered consecutively.  Specifically, there is no claim 6.
Misnumbered claims 7-18 have been renumbered 6-17, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is similarly indefinite because it recites that “a slide surface further comprises a first runnel.”  First, it is unclear if the “slide surface” of claim 3 is part of the “slidable assembly” because no reference to an element in the slidable assembly is recited in claim 3.  Additionally, claim 1 recites “a base having a slide surface”.  It is unclear how the slide surface of claim 3 relates to the slide surface of claim 1.  Is the slide surface of claim 3 the same as the slide surface of claim 1 or required in addition to the slide surface of claim 1?  It is noted that there are many recitations of slide surfaces in the present specification including FIG. 6a showing the runnel (47) in a slide surface of the platform while paragraph [0035] states that the runnel “may be cut into a sliding surface of the base”, and the examiner is unable to determine which slide surface applicant is intending to claim.
Claim 5 is indefinite because it has been amended so as to no longer recite what claim it depends from.  Accordingly, the scope of claim 5 is unclear.  
Claims 7-10 are indefinite because they recite that “said opposed guide surfaces of said [base/platform] form an [anhedral/dihedral] intersecting a horizontal reference at o.”  It is noted that a dihedral used in the noun form is defined as a “dihedron”, and a “dihedron” is defined as “a figure formed by two intersecting planes” (see dictionary.com).  However, looking at FIGS. 5e and 5f of the present application, the opposed guide surfaces (33 and 44) do not form one dihedron because a slide surface (31 and 46) is in between.  Additionally, the opposed guide surfaces (33 and 44) are inclined at opposite angles and do not intersect a horizontal reference at a single angle.  The examiner is unsure what is trying to be claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,762,662 to Sloyan (hereinafter Sloyan) in view of U.S. Publ. No. 2004/0065162 to Iida (hereinafter Iida).

Sloyan may not explicitly disclose said base further comprising first and second guide surfaces which are opposed surfaces and which extend in said slide direction, and said platform including a first guided surface complementary to and in contact with said first guide surface and a second guided surface complementary to and in contact with said second guide surface.  However, Iida discloses said base (22) further comprising first and second guide surfaces (left and right vertical surfaces of 44) which are opposed surfaces and which extend in said slide direction (left to right) (see FIG. 1 and paragraph [0054]), and said platform (28) including a first guided surface (left vertical surface of bottom notch which contacts 44) complementary to and in contact with said first guide surface (left vertical surface of 44) and a second guided surface 
Regarding claim 2, as best understood, Iida discloses that a slide surface (top surface of notch in platform (28)) of said platform (28) is complementary to and in contact with a slide surface (top surface of 44) of a rail (44) of said base (22) (see FIGS. 1 and 2 and paragraph [0054]).
Regarding claim 7, as best understood, Iida discloses that aid opposed guide surfaces of said base (including 44) form an anhedral intersecting a horizontal reference at an angle of at least 150 (see the illustration below.  The angle is around 90 degrees, which is at least 15 degrees).

    PNG
    media_image1.png
    577
    992
    media_image1.png
    Greyscale

0 (see the illustration below.  The angle is around 90 degrees, which is at least 15 degrees).

    PNG
    media_image2.png
    577
    992
    media_image2.png
    Greyscale

Regarding claim 9, as best understood, Iida discloses that aid opposed guide surfaces of said platform (28) form an anhedral intersecting a horizontal reference at an angle of at least 150 (see the illustration below.  The angle is around 90 degrees, which is at least 15 degrees).

    PNG
    media_image3.png
    577
    992
    media_image3.png
    Greyscale

0 (see the illustration below.  The angle is around 90 degrees, which is at least 15 degrees).

    PNG
    media_image4.png
    577
    992
    media_image4.png
    Greyscale

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,762,662 to Sloyan (hereinafter Sloyan) in view of U.S. Publ. No. 2004/0065162 to Iida (hereinafter Iida), as applied to claims 1, 2, and 8-11, and further in view of U.S. Publ. No. 2017/0248205 to Moster et al. (hereinafter Moster).
Regarding claim 3, as best understood, Sloyan in view of Iida may not explicitly disclose a slide surface further comprises a first runnel.  However, Moster discloses that a slide surface (surface of 14) further comprises a first runnel (46) (see FIG. 6C and paragraph [0032]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the 
Regarding claim 5, as best understood, Moster discloses that said first runnel (46) intersects with and communicates with a second runnel (46) (see FIG. 6C, two runnels (46) are provided which crisscross).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publ. No. 2016/0223053 to Rampp et al. (see FIGS. 4a-5, discloses different runnels) and U.S. Patent No. 4,344,598 to Sloyan (see FIG. 2, discloses using a hydraulic pump (42) to control the tension).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649